Citation Nr: 1550770	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  14-15 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for residual left fifth toe deformity with absent proximal phalanx status post excision of proximal phalanx.

2.  Entitlement to an initial compensable rating for a scar, residual of excision of left fifth toe proximal phalanx deformity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2014 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review.

During his Board hearing, the Veteran testified that he is in receipt of Social Security Administration (SSA) disability benefits based, at least in part, on the disabilities on appeal.  As SSA records have not been requested, and as they may contain information relevant to the Veteran's claims, they should be obtained on remand.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Updated VA treatment records should also be obtained.


Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records from April 2013 to the present.  If any requested records cannot be obtained, the Veteran and his representative should be notified of such.

2.  Request copies of any SSA disability benefit determinations, as well as any copies of the medical records on which such determinations were based.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits     sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to  respond thereto.  The case should then be returned to     the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




